DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
There are multiple rejections below recited in order to retain continuity of the record with previous applications from the instant applicant/assignee and to provide the most relevant prior art to promote compact prosecution.
Claim Objections
Claims 12, 16, 21 and 25 are objected to because of the following informalities:  “zinc salt” should be corrected to “zinc dialkyldithiocarbamate” to keep the claim language parallel and avoid confusion (i.e. additional zinc salt, the ZDDP, etc.).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims recite:  “substantially no zinc dialkyldithiophosphate (BX)” this limitation is indefinite as the instant specification defines same with a variety 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 10-13, 15-17, 19-22 and 24-26 is/are rejected under 35 U.S.C. 103 as obvious over Nakatani et al (US 2008/0271967) alternatively further in view of Aida et al (US 2015/0232784) or further in view of Kinoshita et al (US 5,512,188) or further in view of Ohmura (US 2005/0003970)
Regarding Claims 10-13, 15-17, 19-22 and 24-26:
Nakatani et al (US 2008/0271967) discloses a one way clutch rotation transmission apparatus with a grease composition (Abstract) 
The grease comprises a synthetic oil based oil
a thickener such as a metal soap 
non-barium antirust agent [0018]
The base oil includes silicone oil to provide excellent heat resistance [0066] 
The thickener includes lithium metal soap thickeners [0067] in amounts of 10-30 or 15 to 25 mass% [0069](meeting the limitation of claims 13, 17, 22 and 26)
The non barium antirust agent includes carboxylic acids salts and esters [0070] 
zinc dithiocarbamate [0087-0088] (zinc dialkyl dithiophosphate is not required meeting the limitation for substantially no zinc dialkyldithiophosphate) in amounts such as 1 to 10 mass% or 2 to 10 mass % [0098] (meeting the limitations of component (B) of the claims and overlapping the range of component B of claims 12, 16, 21 and 25)

The grease is in the rolling bearing and the one way clutch (Abstract) [0018]
The clutch inner ring 31 and external peripheral surface with a cam surface [0051][112] See Fig 1 showing grease in lubricating part of clutch or torque limiter mechanism, in over running clutch in clutch cam chamber formed by outer clutch and inner clutch 


    PNG
    media_image1.png
    792
    768
    media_image1.png
    Greyscale



While Nakatani does not expressly recite “dialkyl” dithiocarbamate this is a well-known additive in the art at the time of filing the invention and is often referred to generically without reference to alkyl groups; it would have been obvious to one of ordinary skill in the art at the time of filing the invention to use a dialkyl dithiocarbamate zinc additive.  
Or in the alternative, assuming arguendo one of skill in the art would find the dialkyl groups nonobvious, said limitations are obvious over:
Aida et al (US 2015/0232784) which teaches additives for grease of thiocarbamates such as zinc dialkyldithiocarbamate and the like an dithiophosphates such as zinc dialkyldithiophosphate [0048] referred to as load carrying additive also known as anti wear additives.
Alternatively,
Kinoshita et al (US 5,512,188) which teaches a grease composition having a zinc dithiophosphate and zinc dithiocarbamate and then further discloses formulae for same having dialkyl groups (C23L60-C24L45) the composition provides improved life time/wear (Cl L25-56) and anti flaking (C23 L60-66) and improved friction qualities.

Alternatively,
Ohmura (US 2005/0003970) discloses a grease composition comprising a base oil a thickening agent at least one compound such as zinc dithiocarbamate and zinc dithiophosphate and a metal salt of a fatty acid (Abstract) the base oils include silicone oils [0049] and the metal salts include lithium salts of fatty acids such as lithium stearate (i.e. lithium soap thickener) [0062-0063](Table 1) The zinc dithiocarbamates include zinc dialkyldithiocarbamate [0056] and the zinc dithiophosphates include zinc dialkyldithiophosphate [0058] the zinc dithiocarbamate and zinc dithiophosphate are used in a combined weight of 0.5 to 10 wt.% [0044]  in amounts of 2 % each (i.e. 50:50) Table 3 Example 13. These additive improve coefficient of friction properties [0060] The grease is suitable for a variety of uses including gears, bearing rollers etc. [0030]
It would have been obvious to one of ordinary skill in the art at the time of the invention to use both zinc dialkyldithiocarbamate as taught by Ohmura in the grease of Nakatani to impart improved coefficient of friction properties. Further Nakatani already contemplates said additives so doing so amounts to nothing more than use of known 
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Claim(s) 14, 18 23, and 27 is/are rejected under 35 U.S.C. 103 as obvious over Nakatani et al (US 2008/0271967) alternatively further in view of Aida et al (US 2015/0232784) or further in view of Kinoshita et al (US 5,512,188) or further in view of Ohmura (US 2005/0003970) as applied to claims 10-13, 15-17, 19-22 and 24-26 above further in view of Hirooka et al (JP 2015151516A) published 8/24/2015 citing to (US 2017/0002285)
Regarding Claims 14, 18, 23 and 27
Nakatani et al (US 2008/0271967) as above modified discloses the limitations above set forth. Nakatani teaches a silicone oil but does not teach a species silicone oil esp. suitable for one way clutch mechanisms:  Nakatani discloses silicone base oil but does not expressly disclose said oil having an aromatic hydrocarbon group per molecule.
Hirooka et al (JP 2015151516A) published 8/24/2015 citing to (US 2017/0002285) for English translation discloses a silicone grease composition similar to Nakatani. Hirooka discloses the composition comprising a base oil containing a silicone oil in an amount of 50 mass% or more a metal oxide friction modifier and a thickener (Abstract) the metal oxide in amounts such as 1 to 3 mass% [0029] The silicone oil includes methyl phenyl silicone oil

    PNG
    media_image2.png
    436
    652
    media_image2.png
    Greyscale

[0016-0017]
The composition comprises a thickener such as a lithium soap or lithium complex soap [0021]  The thickener is in amount to achieve the desired consistency such as 2 to 35 mass% [0024]
The composition may further comprises conventionally used additives for grease such as antioxidant, rust inhibitor, metal deactivator, detergent, dispersant, extreme pressure agent. antifoam, demulsified, oiliness improver, solid lubricant and the like. Auxiliary additives may be used alone or in combination in amounts such as 0.01 to 10 mass% [0030]
The composition is used to lubricate the parts of a clutch, the torque limiter mechanism and the like [0001 ] The grease is usable for overrunning clutch of automobile starters [0034] and prevents slippage of the inner and outer clutch [0005] The grease is used in portions of clutch and torque limiter mechanism for one way overrunning clutch such as for an engine starter a variety of traction driving mechanisms and surfaces of portions to be lubricated which may be made of steel [0034] The clutch of the engine starter is composed of clutch outer, inner roller disposed in a wedge like space formed between the clutch outer and the clutch inner (i.e. cam) [0003]
The silicone oil composition is for use where high coefficients of friction and excellent wear preventive characteristics are needed [00011 such as in an over running clutch [0006]
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use the methyl phenyl silicone/silicone oil having an aromatic hydrocarbon group per molecule taught by Hirooka as the silicone of Nakatani as it is a suitable silicone oil for grease for over running/one way clutch apparatus and will provide improved coefficients of friction and wear properties to the composition and clutch of Nakatani.

Claim(s) 10-27 is/are rejected under 35 U.S.C. 103 as obvious over Ohmura (US 2005/0003970) further in view of Hirooka et al (JP 2015151516A) published 8/24/2015 citing to (US 2017/0002285) for English translation
Regarding Claims 10-27:
Ohmura (US 2005/0003970) discloses a grease composition comprising a base oil a thickening agent and at least one compound such as zinc dithiocarbamate and a metal salt of a fatty acid (Abstract) the base oils include silicone oils [0049] and the metal salts include lithium salts of fatty acids such as lithium stearate (i.e. lithium soap thickener) [0062-0063] (Table 1)  The metal salt of a fatty acid lithium soap is used in amounts such as 0.1 to 20 wt.% [0064] 
The zinc dithiocarbamates include zinc dialkyldithiocarbamate [0056]in amounts of 0.5 to 10 wt.% [044] 
The additives improve coefficient of friction properties [0060] and a synergistic reduction in friction [0090, 0093] 
The grease is suitable for a variety of uses including ball screws, various kinds of gears bearing rollers including those of iron and steel etc. [0030] (i.e. power transmission / gears/ mechanical devices)  The grease has excellent friction lowering properties at sites of lubrication [0030]
The base oil is a mineral and /or synthetic oil such as silicon oil [0045-0046, 0049]
Based upon the weight of the required elements, the base oil will be in an amount which meets and/or overlaps the claimed range.
various kinds of gears. bearing rollers including those of iron and steel etc. [0030](i.e. transmission/gears/mechanical device) The grease has excellent friction lowering properties at sites of lubrication [0030]
Ohmura discloses silicone base oil but does not expressly disclose said oil having an aromatic hydrocarbon group per molecule and discloses the use of the grease in various machine parts and gears but does not expressly disclose same in a clutch chamber.
Hirooka et al (JP 2015151516A) published 8/24/2015 citing to (US 2017/0002285) for English translation discloses a silicone grease composition similar to Ohmura. Hirooka discloses the composition comprising a base oil containing a silicone oil in an amount of 50 mass% or more (overlapping the ranges of the instant claims 5 and 13) a metal oxide friction modifier and a thickener (Abstract) the metal oxide in amounts such as 1 to 3 mass% [0029]
The silicone oil includes methyl phenyl silicone oil

    PNG
    media_image3.png
    75
    541
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    355
    611
    media_image4.png
    Greyscale

[0016-0017]
The composition comprises a thickener such as a lithium soap or lithium complex soap [0021] The thickener is in amount to achieve the desired consistency such as 2 to 35 mass% [0024]
The composition may further comprises conventionally used additives for grease such as antioxidant, rust inhibitor, metal deactivator, detergent, dispersant, extreme pressure agent. antifoam, demulsified, oiliness improver, solid lubricant and the like. Auxiliary additives may be used alone or in combination in amounts such as 0.01 to 10 mass% [0030]
The composition is used to lubricate the parts of a clutch, the torque limiter
mechanism and the like [0001 ] The grease is usable for overrunning clutch of automobile starters [0034] and prevents slippage of the inner and outer clutch [0005] The grease is used in portions of clutch and torque limiter mechanism for one way overrunning clutch such as for an engine starter a variety of traction driving mechanisms and surfaces of portions to be lubricated which may be made of steel [0034] The clutch of the engine starter is composed of clutch outer, inner roller disposed in a wedge like space formed between the clutch outer and the clutch inner (i.e. cam) [0003]
The silicone oil composition is for use where high coefficients of friction and excellent wear preventive characteristics are needed [0001] such as in an over running clutch [0006]
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use the methyl phenyl silicone/silicone oil having an aromatic hydrocarbon group per molecule in the amounts taught by Hirooka as the silicone of Ohmura as it is a suitable silicone oil for grease for over running/one way clutch apparatus and will provide improved coefficients of friction and wear properties to the composition and clutch of Ohmura.
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to add the grease of modified Ohmura to a clutch cam chamber/mechanism as taught by Hirooka in order to provide improved friction during operation of said mechanism.
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Claim(s) 10-27 is/are rejected under 35 U.S.C. 102 (a) as being anticipated by JPH05132689 above further in view of Hirooka et al (JP 2015151516A) published 8/24/2015 citing to (US 2017/0002285) for English translation or in the alternative further in view of Nakatani et al (US 2008/0271967)
Regarding Claims 10-27
JPH05132689 discloses a grease composition comprising a silicone grease useful for high speed rotating parts and extreme pressure rotating parts of equipment (capable of use in a power transmission device) and provides excellent lubricity [0001] silicone oils particularly methyl phenyl silicone oils are considered to be desirable because of their excellent viscosity characteristics, what resistance, oxidation resistance, shear stability and chemical stability [0002] the composition solves the problem of boundary lubrication by adding zinc diethyl dithiocarbamate [0004] extreme pressure additive making is suitable of use between steel and at high speeds [0005-0006] the thickening agent includes fatty acid metal soaps in amounts such as 10 – 30 pbw  [0008] a methyl phenyl poly siloxane [0007] the zinc dithiocarbamate is an extreme pressure additive [0010]  
The thickener includes lithium stearate.  The composition may comprise 1 to 84 parts methyl phenyl poly siloxane and lithium stearate and zinc diethyl dithiocarbamate [0012] 
No zinc dialkyldithiophosphate is required or recited.
[0012] Practical Example 1]
16 parts lithium stearate was added to 84 parts methylphenylpolysiloxane with a viscosity of 500 cS, and after heating under stirring for 2 hours from 180 °C to 210 °C, the [mixture] was cooled down to room temperature; to this were added 30 parts 1, 2, 3,4, 7, 8, 10, 13, 13, 14, 14 – dodecachloro – 1, 4, 4a, 5, 6, 6a, 7, 10, 10a, 12, 12a – dodecahydro – 1, 4, 7, 10 –dimethanodibenzo (a, e) cyclooctane and 7 parts zinc diethyldithiocarbamate – AXEL EZ (brand name by Kawaguchi Kagaku) with an average grain size of 2.6 μm and a silicone grease composition is prepared by adding shear with a metal roll; when the lubricity of this composition was examined with a Falex abrasion tester and a super high – speed abrasion rolling tester the results obtained were as shown below in Tables 1 and 2.
Where the amounts of the above example meet the claimed ranges.
methyl phenyl poly siloxane
16 pbw lithium stearate
7 pbw zinc diethyl dithiocarbamate average particle size 2.6 micrometers
30 pbw dodecachlorododecahydrodemithandibenzocyclooctane (a e)
84+16+7+30=137 pbw   
84/137*100=61.7% silicone base oil within the claimed range; 
16/137*100= 11.67 % lithium stearate thickener; 
7/137*100= 5.109 % Zn dialkyldithiocarbamate within the claimed range; etc.  
The reference also teaches the thickening agent is 10-30 pbw per 100 pbw (i.e. 10-30 % by weight)  [0008] the Zn dithiocarbamate in amounts of 1-30 pbw (i.e. 1-30 mass%) leaving the base oil in an overlapping range [0010]  
JPH05132689 discloses a grease composition comprising a silicone grease useful for high speed rotating parts and extreme pressure rotating parts of equipment (capable of use in a power transmission device) and provides excellent lubricity [0001] but does not expressly disclose the device to be a clutch cam chamber, or an overrunning clutch (i.e. one way clutch)
Hirooka et al (JP 2015151516A) published 8/24/2015 citing to (US 2017/0002285) for English translation discloses a silicone grease composition similar to JPH05132689.  Hirooka discloses the composition comprising a base oil containing a silicone oil in an amount of 50 mass% or more a metal oxide friction modifier and a thickener (Abstract) the metal oxide in amounts such as 1 to 3 mass% [0029]
The silicone oil includes methyl phenyl silicone oil 

    PNG
    media_image5.png
    63
    529
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    306
    565
    media_image6.png
    Greyscale

[0016-0017]
The composition comprises a thickener such as a lithium soap or lithium complex soap [0021] The thickener is in amount to achieve the desired consistency such as 2 to 35 mass% [0024]
The composition may further comprises conventionally used additives for grease such as antioxidant, rust inhibitor, metal deactivator, detergent, dispersant, extreme pressure agent, antifoam, demulsified, oiliness improver, solid lubricant and the like.  Auxiliary additives may be used alone or in combination in amounts such as 0.01 to 10 mass% [0030] 
The composition is used to lubricate the parts of a clutch, the torque limiter mechanism and the like [0001] The grease is usable for overrunning clutch of automobile starters [0034] and prevents slippage of the inner and outer clutch [0005] The grease is used in portions of clutch and torque limiter mechanism for one way overrunning clutch such as for an engine starter a variety of traction driving mechanisms and surfaces of portions to be lubricated which may be made of steel [0034] The clutch of the engine starter is composed of clutch outer, inner roller disposed in a wedge like space formed between the clutch outer and the clutch inner  (i.e. cam) [0003]
Alternatively,
Nakatani et al (US 2008/0271967) discloses a silicone grease composition similar to JPH05132689.  Nakatani discloses a one way clutch with a grease composition comprising a synthetic oil and a metal soap thickener and a non barium antirust agent in an amount of 1- to 10 mass % sealed into the rolling bearing and one way clutch (Abstract) The base oil having excellent heat resistance includes silicone oil [0066] a thickener such as a lithium soap or lithium complex soap [0067] in amounts such as 10-30 mass % [0069] an antirust agent such as a carboxylic acid, salt thereof an ester and am amine [0070] thiocarboxylic acid esters, etc. [0075] such as dilauryl thioprionate [0085] and combinations thereof in amounts such as 1 to 10 mass % [0086] Various additives may also be added such as antioxidants, anti abrasive agents [0087] such as zinc dithiocarbamate and the like [0088] in amounts of 1 to 10 mass % [0098]  The grease is in a one way clutch rotation transmission apparatus  employed in a starter and also suitable for use in a rolling bearing [0008]

    PNG
    media_image7.png
    454
    418
    media_image7.png
    Greyscale

Grease composition is filled in a closed space between the inner ring and outer ring [0049] grease is filled between external peripheral surface of the clutch inner ring 31 and internal peripheral surface 32b of the clutch outer ring 32 [0050] [0120][0127] 
Nakatani disclose s one way clutch containing rotation transmission comprising rotary members disposed concentrically, a rolling bearing disposed between mutually opposed peripheral surfaces of the pair of rotary members and serving to support the rotary members to transmit rotary power in a predetermined direction with a grease composition (Claim 1 reference)  See Fig 1 for apparatus meeting the instant claim limitations for overrunning clutch cam chamber outer clutch and inner clutch, etc.
It would have been obvious to one of ordinary skill in the art to try to add the grease of JPH05132689 to a clutch such as an overrunning clutch cam chamber known to have high speed rotating parts as it is suitable for use in high speed rotating parts of equipment and will provide excellent lubricity and superior extreme pressure qualities to 
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claims 10-18 be found allowable, corresponding claims 19-27 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  The only difference is the intended use set forth in the preamble:  the process steps and chemical components are identical as well as are the ranges.  The intended use does not further limit the claimed methods.
Claims 10-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 11-14 of copending Application No. 16894729 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a method of lubricating a part of a clutch or torque limiter mechanisms with a grease having a silicone oil, zinc salt such as zinc dialkyldithiocarbamate (esp. where the ratio of zinc dithiophosphate to zinc dithiocarbamate is 1:99 thereby being an overlapping range AND where no % by weight is set forth in the copending application) and the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 accompanying this office action for relevant prior art such as:
Ohmura (US 2005/003970) discloses a grease composition comprising:
A base oil the base oils include silicone oils [0049] 
Urea in amounts of 2- 35 wt.% (See claims 3-4 of reference)
(ii) zinc dialkyldithiocarbamate (in amounts of 0.5 to 10 wt.% (see claims 5-6 reference) 
Metal salt of a fatty acid such as lithium (See claim 13 reference) in amounts of 0.1 to 10 wt.% (see claims 7-10 of reference) 
A ball joint is packed with the grease (claim 17-25 of reference) 
Fatty acid metal salts of C12-18 aliphatic monocarboxylic acid with lithium are among those particularly preferred [0063] (i.e. instant claims 13 and 22)
Imai et al (US 2011/0183876) discloses a grease composition which can be used in starter one way clutches [0002] The composition comprise general all-purpose additives such as antioxidants [0026]  comprising metal corrosion inhibitors such as zinc oxide and the like [0033] an extreme pressure agents such as Zn dialkyl dithiocarbamate [0038] and ashless dithiophosphate [0039] an over based metal sulfonate [0057-0059] While not used in the inventive examples Imai recognized thickeners of lithium stearate soap [0054] the base oil includes silicone oils [0021] 
Sakamoto et al (US 2008/0026963) (cited on IDS) discloses a grease for a one way clutch (Abstract) comprising a thickener and a synthetic oil [0009] as well as one or more sulfur containing extreme pressure additives, zinc compounds, etc. to further enhance anti wear properties [0010] the base oil includes silicones [0013] esp. when there is no electric contacting points [0014]  the composition comprises a thickener such as s lithium soap or complex soap [0077-0078] the composition may comprise sulfur containing extreme pressure additives in amounts such as 0.05 to 10 wt. % [0111]  and phosphorus extreme pressure additives in amounts such as 0.01 to 10 wt.% [0128]  The composition comprises organic zinc compounds such as zinc dialkyl dithiocarbamate or zinc dithiophosphate

    PNG
    media_image8.png
    471
    536
    media_image8.png
    Greyscale

[0129-0130] in amounts such as 0.05 to 10 mass % [0153] to provide anti wear properties [0152] 
The grease is for use in a one way clutch having a driving shaft a rolling member such as rollers or balls sandwiched between the driving shaft and the driven shaft component [0002] used in starter motors and engine starters of automobiles and have properties of engage ability, anti wear, high temperature prolonged working life etc. where these properties are retained by using grease [0004] The grease of the composition provides improved anti wear for prolonging working life of a one way clutch, etc. [0006] 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMELA H WEISS/Primary Examiner, Art Unit 1796